DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 2, “the bumper includes;” should read “the bumper includes:”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MECKLINGER (US 20160167557, hereinafter MECKLINGER) in view of Browne et al. (US 20050110284, hereinafter Browne).
Regarding claim 1, MECKLINGER teaches an automatic guided vehicle comprising:
a vehicle which is movable in at least a first direction (See at least MECKLINGER: Fig. 1 and 2);
a lift unit provided in the vehicle and configured to lift an object from below the object (See at least MECKLINGER: Fig. 1 and 2);…
Yet, MECKLINGER does not explicitly teach:
a bumper provided in the vehicle and configured to be extendable and contractible in the first direction; 

a bumper controller which controls a state of the bumper according to a conveyance state of the object when transporting the object by the vehicle.
However, in the same field of endeavor, Browne teaches:
a bumper provided in the vehicle and configured to be extendable and contractible in the first direction (See at least Browne: Fig. 4; Para. 0015); 
an extension detector which detects that the bumper has extended outward from the object in the first direction (See at least Browne: Para. 0015); and 
a bumper controller which controls a state of the bumper according to a conveyance state of the object when transporting the object by the vehicle (See at least Browne: Para. 0015).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified an automatic guided vehicle of MECKLINGER, to incorporate extendable and contractible bumper, as taught by Browne, for the benefit of protecting equipment (see at least Browne: Para. 0002-0003).

	
Regarding claim 2, MECKLINGER in combination with Browne teaches the automatic guided vehicle according to claim 1. Browne further teaches: 
wherein the bumper controller includes an extension setting unit which sets an extension of the bumper from the object according to a weight or a conveyance speed of the object (See at least Browne: Para. 0015).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automatic guided vehicle of MECKLINGER, to (see at least Browne: Para. 0002-0003).

Regarding claim 10, MECKLINGER in combination with Browne teaches the automatic guided vehicle according to claim 1. Browne further teaches: 
wherein the bumper includes; 
a first bumper disposed on one side of the vehicle in the first direction; and 
a second bumper disposed on the other side of the vehicle in the first direction (See at least Browne: Fig. 4).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automatic guided vehicle of MECKLINGER, to incorporate extendable and contractible bumper, as taught by Browne, for the benefit of protecting equipment (see at least Browne: Para. 0002-0003).

Regarding claim 11, MECKLINGER in combination with Browne teaches the automatic guided vehicle according to claim 1. MECKLINGER further teaches: 
wherein the vehicle is movable also in a second direction intersecting the first direction in addition to the first direction (See at least MECKLINGER: Para. 0010).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MECKLINGER in view of Browne as applied to claim 1 above, and further in view of Kohara (US 5036935, hereinafter Kohara).
Regarding claim 4, MECKLINGER in combination with Browne teaches the automatic guided vehicle according to claim 1. MECKLINGER further teaches: 
(See at least MECKLINGER: Para. 0016), wherein…
Yet, MECKLINGER in combination with Browne does not explicitly teach:
the bumper controller includes a contact detector which detects contact between the bumper and an object, and 
the contact detector outputs a movement stop command for the vehicle to the movement controller when contact between the bumper and an object is detected.
However, in the same field of endeavor, Kohara teaches:
the bumper controller includes a contact detector which detects contact between the bumper and an object (See at least Kohara: Col. 5, lines 1-11), and 
the contact detector outputs a movement stop command for the vehicle to the movement controller when contact between the bumper and an object is detected (See at least Kohara: Col. 5, lines 1-11).
It would have been obvious to one of ordinary skill in the art to include in the automatic guided vehicle of MECKLINGER in combination with Browne with movement stop on contact as taught by Kohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claim 9, MECKLINGER in combination with Browne teaches the automatic guided vehicle according to claim 1. 
Yet, MECKLINGER in combination with Browne does not explicitly teach:
further comprising: 

However, in the same field of endeavor, Kohara teaches:
further comprising: 
an object detection sensor mounted on the bumper and configured to detect an object present therearound (See at least Kohara: Col. 5, lines 12-19).
It would have been obvious to one of ordinary skill in the art to include in the automatic guided vehicle of MECKLINGER in combination with Browne with object detection sensor as taught by Kohara since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over MECKLINGER in view of Browne as applied to claim 4 above, and further in view of Automotive Airbag Sensors (NPL, hereinafter AAS; see attached NPL document).
Regarding claim 5, MECKLINGER in combination with Browne teaches the automatic guided vehicle according to claim 4. 
Yet, MECKLINGER in combination with Browne does not explicitly teach:
wherein the contact detector detects contact between the bumper and an object when a rate of change of a positional error between a target position and a current position of the bumper in the first direction exceeds a first predetermined value.
However, in the same field of endeavor, AAS teaches:
(See at least AAS: page 1-2).
It would have been obvious to one of ordinary skill in the art to include in the automatic guided vehicle of MECKLINGER in combination with Browne with contact detector detects contact between the bumper and an object as taught by AAS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will detect the contact.

Regarding claim 6, MECKLINGER in combination with Browne teaches the automatic guided vehicle according to claim 4. 
Yet, MECKLINGER in combination with Browne does not explicitly teach:
further comprising: an actuator which extends and contracts the bumper in the first direction, 
wherein the contact detector detects contact between the bumper and an object when a rate of change of a current value of the actuator exceeds a second predetermined value.
However, in the same field of endeavor, AAS teaches:
further comprising: an actuator which extends and contracts the bumper in the first direction, 
wherein the contact detector detects contact between the bumper and an object when a rate of change of a current value of the actuator exceeds a second predetermined value (See at least AAS: page 2-3).
It would have been obvious to one of ordinary skill in the art to include in the automatic guided vehicle of MECKLINGER in combination with Browne with rate of change of a current value as taught by .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MECKLINGER in view of Browne as applied to claim 1 above, and further in view of Jespersen (US 3965657, hereinafter Jespersen).
Regarding claim 8, MECKLINGER in combination with Browne teaches the automatic guided vehicle according to claim 1. 
Yet, MECKLINGER in combination with Browne does not explicitly teach:
comprising: an actuator which extends and contracts the bumper in the first direction, 
wherein the actuator is connected to the bumper via a timing belt.
However, in the same field of endeavor, Jespersen teaches:
comprising: an actuator which extends and contracts the bumper in the first direction, 
wherein the actuator is connected to the bumper via a timing belt (See at least Jespersen: Fig. 2 and 3; Col. 3, lines 14-46).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the automatic guided vehicle of MECKLINGER in combination with Browne, to incorporate timing belt, as taught by Jespersen, for the benefit of preventing further impact (see at least Jespersen: Col. 3, lines 47-62).

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3 and 7 disclose “wherein the bumper controller includes a servo stiffness setting unit which sets a magnitude of a servo stiffness in positioning control of the bumper according to a weight or a conveyance speed of the object” and “wherein the extension detector is mounted on the bumper, and the extension detector detects that the bumper has extended outward from the object in the first direction when it is detected that the object is not present above”.
In regards to claims 3 and 7, the references cited in this office action taken either individually or in combination with each other fails to teach or render obvious an apparatus for disclosing: “wherein the bumper controller includes a servo stiffness setting unit which sets a magnitude of a servo stiffness in positioning control of the bumper according to a weight or a conveyance speed of the object” and “wherein the extension detector is mounted on the bumper, and the extension detector detects that the bumper has extended outward from the object in the first direction when it is detected that the object is not present above”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663